Carley, Chief Judge,
concurring specially.
I agree with the majority that the trial court correctly granted summary judgment in favor of appellees. I also agree with the majority that there was no evidence showing that appellees wrongfully withheld their consent to an assignment of the lease.
However, even had this remained as a genuine issue of material fact, summary judgment would nevertheless be appropriate. The lease in this case specifically provided that “[t]enant shall not, without the prior written consent [of Landlord] (which consent shall be given in the sole and absolute discretion of Landlord) . . . assign this lease or any interest hereunder. . . .” Thus, the decision to consent to a proposed assignment was in the sole discretion of appellees and appellees had no burden to show that they did not wrongfully withhold such consent. Nguyen v. Manley, 185 Ga. App. 187 (363 SE2d 613) (1987). While this Court’s opinion in Stern’s Gallery of Gifts v. Corporate Property Investors, 176 Ga. App. 586 (337 SE2d 29) (1985) includes a *682discussion of a trend in other jurisdictions of requiring reasonableness even in the absence of a lease clause so providing, the lease in Stern’s Gallery did contain such a clause, and the court in Stern’s Gallery did not adopt the “modern trend” as the law of this state. Nguyen v. Manley, supra. The trial court correctly granted summary judgment in favor of appellees.
Decided May 17, 1990.
King, Morriss, Talansky & Witcher, Joseph H. King, Jr., for appellant.
Stanley M. Lefco, for appellees.